 1   John Houston Scott, SBN 72578                  Izaak D. Schwaiger, SBN 267888
     SCOTT LAW FIRM                                 Attorney at Law
 2   1388 Sutter Street, Suite 715                  130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                        Sebastopol, CA 95472
 3   Tel: (415) 561-9601                            Tel: (707) 595-4414
     Fax: (415) 561-9609                            Fax: (707) 581-1983
 4   john@scottlawfirm.net                          izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                   Omar Figueroa, SBN 196650
     WILLIAM A. COHAN, P.C.                         Law Offices of Omar Figueroa
 6   P.O. Box 3448                                  7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                      Sebastopol, CA 95472
 7   Tel: (858) 832-1632                            Tel: (707) 829-0215
     Fax: (858) 832-1845                            Fax: (707) 861-9787
 8   bill@williamacohan.com                         omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                    Randolph Daar, SBN 88195
     GEARINGER LAW GROUP                            Attorney at Law
10
     740 Fourth Street                              3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                           San Francisco, CA 94118
     Tel: (415) 440-3102                            Tel: (415) 986-5591
12   brian@gearingerlaw.com                         Fax: (415) 421-1331
                                                    rdaar@pier5law.com
13
     Attorneys for Plaintiff, EZEKIAL FLATTEN
14

15

16
                                   UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19   EZEKIAL FLATTEN                              Case No: 4:18-cv-06964-HSG

20         Plaintiff,
     v.                                           STIPULATION AND [PROPOSED] ORDER
21                                                FOR VOLUNTARY DISMISSAL,
     CITY OF ROHNERT PARK, JACY TATUM,            WITHOUT PREJUDICE, OF PLAINTIFF’S
22   JOSEPH HUFFAKER, THE HOPLAND                 CLAIMS AGAINST THE HOPLAND BAND
                                                  OF POMO INDIANS
     BAND OF POMO INDIANS, STEVE HOBB,
23
     and DOES 1-50, inclusive.                    [FRCP 41]
24
           Defendants.
25

26

27

28

             STIPULATION AND [PROPOSED] ORDER FOR VOLUNTARY DISMISSAL, WITHOUT PREJUDICE
                                                1
                                                           The plaintiff Ezekial Flatten, and one defendant, The Hopland Band of Pomo Indians, by
                                                2
                                                    and through counsel of record in this matter, stipulate and agree to seek a Court Order dismissing
                                                3
                                                    the plaintiff’s claim as against this defendant only without prejudice under F.R.C.P. 41(a)(2)).
                                                4
                                                                                                  RECITALS
                                                5
                                                           1.      The plaintiff filed a Complaint for Damages and Injunctive relief against the City
                                                6
                                                    of Rohnert Park, Jacy Tatum, Joseph Huffaker, The Hopland Band of Pomo Indians, Steve Hobb,
                                                7
                                                    and Does 1-50 on November 16, 2018, at Dkt. 1.
                                                8
                                                           2.      The Hopland Band of Pomo Indians (“Tribe”) responded to plaintiff’s complaint
                                                9
                                                    by filing a motion to dismiss on January 10, 2019, at Dkt. 18.
                                               10
                                                           3.      Plaintiff and Tribe now seek to dismiss all claims presented in the plaintiff’s
                                               11
                                                    complaint as against Tribe, only, without prejudice, through this Court’s order as permitted under
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109




                                                    Federal Rule of Civil Procedure 41(a)(2).
SCOTT LAW FIRM




                                               13
                                                                                                STIPULATION
                                               14
                                                           WHEREFORE, the plaintiff and Tribe hereby stipulate and agree as follows:
                                               15
                                                           1.      The claims which Flatten alleged as against Tribe only in his complaint be
                                               16
                                                    dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
                                               17
                                                           2.      Upon satisfactory confirmation that Steve Hobb was not involved in the incident
                                               18
                                                    giving rise to this lawsuit, the plaintiff will: (1) dismiss his claims against Tribe with prejudice;
                                               19   and, (2) not seek discovery from Tribe.
                                               20          3.      The Tribe preserves all defenses and rights, asserted or unasserted, to the fullest
                                               21   extent, including sovereign immunity from suit and other judicial process.
                                               22          4.      Each side shall bear its own attorneys’ fees and costs.
                                               23
                                                           IT IS SO STIPULATED.
                                               24
                                                    Dated: January 23, 2018                                 Respectfully submitted,
                                               25

                                               26                                                           SCOTT LAW FIRM

                                               27                                                           By: /s/John Houston Scott
                                                                                                                John Houston Scott
                                               28                                                               Attorney for Plaintiff
                                                                                                      -1-
                                                             STIPULATION AND [PROPOSED] ORDER FOR VOLUNTARY DISMISSAL, WITHOUT PREJUDICE
                                                1   Dated: January 23, 2018                               FREDERICKS PEEBLES & MORGAN LLP
                                                2

                                                3                                                         By: /s/Gregory M. Narvaez
                                                                                                              Gregory M. Narvaez
                                                4                                                             Attorney for Defendant
                                                                                                              Hopland Band of Pomo Indians
                                                5
                                                                                              ATTESTATION
                                                6
                                                           I, John H. Scott, am the ECF user whose identification and password are being used to file
                                                7
                                                    the foregoing documents. Pursuant to Civil Local Rule 5.1(i)(3), I hereby attest that concurrence
                                                8
                                                    in the filing of this document has been obtained from each of its Signatories.
                                                9
                                                                                                          Respectfully submitted.
                                               10

                                               11   Dated: January 23, 2018                               By: /s/John Houston Scott
                                                                                                              John Houston Scott
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109




                                                                                                              Attorney for Plaintiff
SCOTT LAW FIRM




                                               13

                                               14
                                                    PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                               15

                                               16

                                               17

                                               18   DATED: _____________________
                                                               1/24/2019                         ___________________________________
                                                                                                 The Honorable Haywood S. Gilliam, Jr.
                                               19                                                United States District Judge

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                    -2-
                                                            STIPULATION AND [PROPOSED] ORDER FOR VOLUNTARY DISMISSAL, WITHOUT PREJUDICE
